
	

113 HR 2501 IH: Congressional Accountability and Oversight in Syria Act
U.S. House of Representatives
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2501
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2013
			Mr. Rooney (for
			 himself and Mr. McCaul) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To authorize assistance to conduct military or
		  paramilitary operations in Syria, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Accountability and
			 Oversight in Syria Act.
		2.FindingsCongress finds the following:
			(1)Section 502B of the Foreign Assistance Act
			 of 1961 mandates that no security assistance may be provided to any country the
			 government of which engages in a consistent pattern of gross violations of
			 internationally recognized human rights.
			(2)Section 523 of the
			 Foreign Assistance Act of 1961 states that none of the funds appropriated or
			 otherwise made available pursuant to this Act shall be obligated to finance
			 indirectly any assistance or reparations to Cuba, Iraq, Libya, Iran, Syria,
			 North Korea, or Sudan, unless the President of the United States certifies that
			 the withholding of these funds is contrary to the national interest of the
			 United States.
			(3)Under the terms of
			 Resolution 2043 of April 21, 2012, the United Nations Security Council
			 established a United Nations Supervision Mission in Syria (UNSMIS), for an
			 initial period of 90 days, under the command of a Chief Military Observer,
			 comprising an initial deployment of up to 300 unarmed military observers as
			 well as an appropriate civilian component to fulfill the following mandate: To
			 monitor a cessation of armed violence in all its forms by all parties and to
			 monitor and support the full implementation of the UNSMIS’ six-point plan.
			(4)On June 15, 2012,
			 UNSMIS suspended its activities owing to an intensification of armed violence
			 across the country.
			(5)On July 20, 2012,
			 the Security Council extended UNSMIS for a final period of 30 days. According
			 to Resolution 2059, the Council would only consider further extensions to the
			 mission in the event that the Secretary-General reports and the Security
			 Council confirms the cessation of the use of heavy weapons and a reduction in
			 the level of violence sufficient by all sides to allow UNSMIS to
			 implement its mandate.
			(6)As the conditions
			 set by the Security Council had not been met, UNSMIS mandate ended at midnight
			 on August 19, 2012.
			(7)The al-Nusrah
			 Front is designated by the Department of State as a Foreign Terrorist
			 Organization.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the Government of Syria should immediately
			 cease the use of heavy weapons in population centers;
			(2)all parties within
			 Syria should bring about a cessation of armed violence in all its forms;
			(3)the Secretary of
			 State should continue to list Syria as a state sponsor of terrorism;
			(4)in accordance with
			 international law, the Government of Syria should immediately cease the use of
			 chemical weapons; and
			(5)if the President
			 considers initiating military action, including imposition of a no
			 fly zone or other military operations on Syrian territory, airspace, or
			 waters—
				(A)according to
			 article I, section 8, of the United States Constitution, The Congress
			 shall have Power To declare War, grant Letters of Marque and Reprisal, and make
			 Rules concerning Captures on Land and Water.;
				(B)according to the
			 War Powers Resolution, The constitutional powers of the President as
			 Commander-in-Chief to introduce United States Armed Forces into hostilities, or
			 into situations where imminent involvement in hostilities is clearly indicated
			 by the circumstances, are exercised only pursuant to (1) a declaration of war,
			 (2) specific statutory authorization, or (3) a national emergency created by
			 attack upon the United States, its territories or possessions, or its armed
			 forces.; and
				(C)the President
			 should adhere to the War Powers Resolution and obtain specific statutory
			 authorization for the use of the United States Armed Forces in response to the
			 war in Syria.
				4.Authorization of
			 assistance to conduct military or paramilitary operations in Syria
			(a)AuthorizationNotwithstanding any other provision of law,
			 no assistance of any kind may be provided by any United States Government
			 agency for the purpose, or which would have the effect, of promoting,
			 augmenting, directly or indirectly, the capacity of any nation, group,
			 organization, movement, or individual to conduct military or paramilitary
			 operations in Syria, unless and until Congress expressly authorizes such
			 assistance by law enacted after the date of enactment of this section.
			(b)ExceptionSubsection
			 (a) does not apply to assistance that is solely provided for humanitarian
			 purposes.
			
